
	
		IV
		111th CONGRESS
		1st Session
		H. RES. 243
		IN THE HOUSE OF REPRESENTATIVES
		
			March 12, 2009
			Mr. Kanjorski
			 submitted the following resolution; which was referred to the
			 Committee on Energy and
			 Commerce
		
		RESOLUTION
		Recognizing and promoting awareness of
		  Chiari malformation.
	
	
		Whereas Chiari malformation, as recognized by the National
			 Institute of Neurological Disorders and Stroke, includes a complex group of
			 disorders characterized by herniation of the cerebellum;
		Whereas the herniated tissue blocks the circulation of
			 cerebrospinal fluid in the brain which can lead to the formation of a cavity
			 within the spinal cord;
		Whereas symptoms of Type I Chiari malformation include
			 severe headache, dizziness, vertigo, disequilibrium, visual disturbances,
			 difficulty swallowing, heart palpitations, sleep apnea, impaired fine motor
			 skills, chronic fatigue, and painful tingling of the hands and feet;
		Whereas because of the complex symptomology, patients with
			 Type I Chiari malformation are frequently misdiagnosed;
		Whereas Type II Chiari malformation, also called
			 Arnold-Chiari malformation, is usually accompanied by a myelomeningocele, a
			 form of spina bifida that occurs when the spinal canal and the backbone do not
			 close before birth, causing the spinal cord to protrude through an opening in
			 the back, which can result in partial or complete paralysis below the spinal
			 opening;
		Whereas Type III Chiari malformation, the most serious
			 form, results in severe and often irreversible neurological defects;
		Whereas treatment for this disorder is not a certain and
			 definitive path, and medication may ease certain symptoms such as pain, but
			 often surgery is the only treatment available to correct functional
			 disturbances or halt the progression of damage to the central nervous
			 system;
		Whereas until recently, Chiari malformation was regarded
			 as a rare condition, but with the increased use of magnetic resonance imaging,
			 the number of reported cases has risen from 200,000 to 2,000,000
			 Americans;
		Whereas new genetic studies support a hereditary tendency
			 with a transmissibility rate of 12 percent; and
		Whereas the studies also found that women are three times
			 more likely to be afflicted by the debilitating disorder than men: Now,
			 therefore, be it
		
	
		That the United States House of
			 Representatives recognizes the importance of making citizens of the United
			 States aware of Chiari malformation and helps promote advocacy for this
			 important cause.
		
